Citation Nr: 0917149	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  08-00 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from May 2005 to 
August 2006.  According to his DD Form 214, he also had an 
additional 1 year and 29 days of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO in Roanoke, Virginia has 
processed the case since that time.  The veteran testified 
before the undersigned at a hearing held at the Roanoke RO in 
February 2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran contends that the initial evaluation assigned his 
bilateral hearing loss does not accurately reflect the 
severity of the disability.

The record reflects that the Veteran was afforded a VA 
audiology examination in connection with his claim for 
service connection for bilateral hearing loss in February 
2007 (he has not been examined by VA since that time).  
Although the examiner provided the audiometric findings, 
other than noting that the "situation of greatest 
difficulty" for the Veteran was understanding speech, she 
did not comment on the functional effects caused by the 
hearing disability.  The Board notes that she also did not 
review the claims file, and that the Veteran contends the 
examination was incomplete owing to some unspecified computer 
malfunction.  At his February 2008 hearing, the Veteran 
discussed how his hearing loss functionally affected him.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United 
States Court of Appeals for Veterans Claims (Court) held that 
in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.  Given the above, the Board 
finds that further VA examination of the Veteran is required 
prior to adjudication of the instant claim.

The record shows that the Veteran was evaluated for the 
fitting of hearing aids at the VA Medical Center in Salem, 
Virginia, in November 2007; the Veteran provided the 
treatment record for that visit.  As it is unclear whether 
additional VA treatment records remain outstanding, on remand 
the RO should attempt to obtain records from the above 
medical facility.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the Veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the Veteran which have not been secured 
previously.  In any event, the RO should 
obtain medical records for the Veteran 
from the Salem, Virginia VA Medical 
Center for August 2006 to the present.

2.  Thereafter, the RO should arrange for 
a VA audiological examination of the 
Veteran to determine the extent and 
severity of his service-connected 
bilateral hearing loss. All indicated 
studies should be performed.  The 
examiner is specifically requested to 
fully describe the functional effects 
caused by the Veteran's hearing 
disability.  The examiner should also, to 
the extent possible, interpret the 
results of the August 13, 2007 
audiometric findings by the Blue Ridge 
Hearing and Balance Clinic for the 1000, 
2000, 3000 and 4000 hertz ranges.  The 
claims file must be made available to the 
examiner.

3.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).


